 298DECISIONSOF NATIONALLABOR RELATIONS BOARDresult of strike experience and concessions in -the new contractjthe Company isable to function with far less employees than prior to the strike.Moreover,although I have found a violation in the failure to negotiate with the Union beforeletting certain contracts(notably those of May 30, August 2, and October 26,1962, and March 1, 1963),there is no reason to believe that any men are now outofwork because those contracts were let.Finally, although some men mighthave been recalled if those contracts had not been let, the Company's reasons forcontracting out that work are such as to render highly unlikely the possibility thatgood-faith bargaining with the Union would have resulted in any change in theCompany's determination to let those contracts.Under all the circumstances,there-fore, I do not believe it would be equitable or would effectuate the policies of theAct to issue a reinstatement or backpay order.8[Recommended Order omitted from publication.]7Permitting a relaxation of craft lines and permitting operating personnel to do routinemaintenance in the course of their operations' In view of this disposition of the matter,I do not reach the Company's contention thatthe strikers under Section 8(d) forfeited their employment status by the Union's failureto notify the Federal and State mediation services before striking.General Counsel's viewon this issue is that timely notice of the dispute was given by the Employer.GeneralCounsel argues that the requirements of Section 8(d) are therefore met as the statutorypurpose of notifying the services is to afford them a chance to settle the dispute, and nogood purpose is served by dual notification.I would find merit in this argument if I wereotherwise disposed to recommend relief for the strikersAs to the suggestion that theUnion's alleged failure to comply with Section 8(d) resulted in its violating Section8(b) (3), the short answer is that any such violation particularly as it would be limited tothe period of the strike, would not be material in determining whether the Company's pre-strike and poststrike conduct violated Section 8(a) (5)The parties litigated the issue whether the strike was an unfair labor practice strike.I find that one of the principal causes of the strike was the contracting of work withoutprior negotiation with the UnionCfSammons,Inc. v. N.L.R B ,315 F. 2d 143, 146(C A. 1), and cases there cited.But this finding,which leads to the conclusion that thestrike was an unfair labor practice strike, leads to no remedial order under the circum-stances of this case,for at most it would require"preferential hiring" which is meaning-less to employees already listed as merely in layoff status.Shell Chemical Company, a Division of Shell Oil CompanyandIndependent Oil and Chemical Workers Union of Louisiana.Case No. 15-CA-3129.October 09, 1964DECISION AND ORDEROn June 28, 1963, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfair-labor practices, and recommending that it cease and desist therefromand take certain affirmativeaction, asset forth in the attached In-termediate Report.He further found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommendeddismissalas to them.Thereafter, the Re-spondent and the General Counsel filed exceptions to the Intermedi-ate Report and supporting briefs.1The Respondent has requested oral argumentThis request is hereby denied becausethe record,exceptions,and briefs adequately present the issues and the positions of theparties.149 NLRB No. 23. SHELL CHEMICAL CO., A DIVISION OF SHELL OIL CO. - 299Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record, including the Intermediate Report, the exceptions, andbriefs, and adopts the Trial Examiner's findings, conclusions, andrecommendations only to the extent consistent herewith.The issues in the present case are identical to those presented in,Shell Oil Company,149 NLRB 283, issued simultaneously herewith.The amended complaint alleges that Respondent, on June 4, 1962,.and thereafter, violated Section 8(a) (5) and (1) of the Act by fail-ing to bargain in good faith concerning the subcontracting of work.that could be performed by employees in the appropriate bargaining,unit.Shell Chemical Company, the Respondent herein, is engaged in themanufacture of chemical products at its Norco, Louisiana, plant.The Independent Oil and Chemical Workers Union of Louisiana, theCharging Party herein, has been the statutory representative of Re-spondent's hourly employees, including those engaged in maintenancework, since the plant began operations in 1955.Since 1955 the Re-spondent has maintained. a practice of subcontracting maintenancework without normally consulting the Union, but it was not untilthe fall of 1961 that the Union protested the contracting out ofmaintenance projects.2The various collective-bargaining agreementsin effect at the plant since 1955 contained the same article XIV in-volved in theShell Oil Company, supra,requiring payment ofcontract wage rates to employees of subcontractors. No other con-tractual provision had express reference to subcontracting. In thecontract negotiations of 1957 and 1960, the Union raised the issue butwas unsuccessful in limiting Respondent's subcontracting practices-and it consequently executed contracts continuing article XIV in-effect.-In June 1962 the then current agreement between the Respondentand Union expired, and the contracting out of unit work was againone of the chief matters discussed in the ensuing negotiations.Dur-ing the negotiations, the Respondent insisted that article XIV gave2 This protest was in the form of several grievances which were based upon the Union'sassertion that the collective-bargaining agreement prohibited subcontracting;the issue of"prior consultation"was not raised by the Union until after the 1962-G3 negotiations badcommenced.. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDit the right to subcontract without consulting the Union and that this.provision must be included in any new agreement; the Union soughtdeletion of this clause.As in theShell Oilcase,supra,the strike began on August 18,.1962, and continued until February 17, 1963, when a new contractwas executed.The new contract did not include additional subcon-tracting restrictions and article XIV was retained with minor re-visions having no effect upon Respondent's interpretation of thatclause.There is no evidence that the Union, in agreeing to the ex-tension of article XIV, expressly repudiated or reserved its right tochallenge future subcontracting.The Respondent continued its sub-contracting practices throughout the negotiations, and at all timesthereafter.In his Intermediate Report, the Trial Examiner pointed out thathis conclusions inShell Oil Companywere equally applicable to thepresent proceedings.In accordance with-our decision in that case,we adopt his findings that Respondent was under no duty to bargainwith respect to (1) subcontracts that did not involve unit work, and(2) temporary subcontracts limited in duration to the economicstrike.However, the record in the present case shows that various con-tracts involving unit work were let without consulting the Unionboth during the hiatus period between expiration of the old contract(June 4, 1962) and the strike (August 18, 1962), and after the newcontract was executed on February 17, 1963. It also appears thattemporary subcontracts, let under similar conditions during thestrike,were allowed to continue beyond termination, of the strike.Consistent with his findings inShell Oil,the Trial Examiner ineffect found that Respondent violated Section 8 (a) (5) and (1) byfailing to consult the Union before awarding these subcontracts.The record in the instant case presents facts which, in every ma-terial sense, are sufficiently identical to those considered inShell Oilas to make that case controlling.Thus here, as in theShell Oilcase,the terms of and presence of article XIV in all labor contracts fromthe inception of collective bargaining at the chemical plant, the his-tory of unilateral maintenance subcontracting under that provision,the Union's failure to raise the "prior consultation issue" until the1962-63 negotiations, the position of the parties. in said negotiations,the strike on that issue, and the retention of article XIV in the en-suing agreement, support our conclusions that (1) there was implicitin article XIV the contractual intent that Respondent had the rightto subcontract occasional maintenance projects without prior noticeto or consultation with the Union; (2) Respondent had the right tomaintain its established practices with respect to subcontracting dur-ing the period between contracts; and (3) the Union as a result of SHELL CHEMICAL CO., A DIVISION OF SHELL OIL CO.301negotiations leading to the 1963 agreement in effect reaffirmed theunderstanding as to the absence of any right on its part to partici-pate in management decisions on contracting out maintenance work.Accordingly, and for the reasons fully expressed inShell Oil Com-pany,we find, contrary to the Trial Examiner, that Respondent didnot violate Section 8(a) (5) and (1) of the Act by failing to notifyand consult with the Union before subcontracting unit work in theperiod preceding and during the strike, or after execution of the newbargaining agreement.We wish to make it clear, however, that ourholding in this case, no less than inShell Oil,is limited to the par-ticular facts involved, and that we have no intention of passing uponthe bargaining responsibility of Respondent should it attempt to ex-pand its subcontracting practices beyond the occasional maintenanceprojects covered by this proceeding.Accordingly, and as we adopt the Trial Examiner's findings thatRespondent did not violate the Act in any other respect,' we shallorder that the complaint be dismissed in its entirety.[The Board dismissed the complaint.]3As there is no independent evidence of had faith on Respondent's part, we agree withthe Trial Examiner's conclusion that Respondent did not violate Section 8(a) (5) and (1)of the Act by conditioning execution of a new bargaining agreement upon the Union'swaiving whatever right of consultation it had with respect to subcontractingSeeAmeri-can National InsuranceCo., 343 U.S. 395;Peerless Distributing Company,144 NLRB 1510.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case was heard before Trial Examiner Frederick U. Reed in NewOrleans,Louisiana, on April 29 to May 1, 1963,pursuant to a chargefiled July 24, 1962,and a complaint issued December7, 1962,isa companion case toShellOil Co.,Case No. 15-CA-2143, which was heard immediatelypreceding the instant case,and whichis the subject of an Intermediate Report issued this date.'LikeShellOil,thiscase presents issues arising out of Respondent's practice of contracting outoccasional maintenancework withoutbargainingwith the Charging Party, which isthe statutoryrepresentativeof Respondent's hourly paidemployees,including thoseengagedinmaintenancework.Uponconsideration of the entirerecord,2 includ-ing myobservation of the witnesses,and after due considerationof thebriefs filedby the Company and by General Counsel,3 I make the following:1To avoid needless repetition I have made frequent references in this report to positionstaken and conclusions reached in theShell Oilcase.In the event these two cases arenot reviewed together(i.e., if for any reason this case'should be reviewed by the Board ora court whenShellOil is not simultaneously under review by the same body),the attentionof the reviewing authority is respectfully directed to the Intermediate Report inShell Oil,which in that event should be viewed in effect as an explanatory appendix to this report.2 By stipulation of the parties,the record in the instant case includes pages 145-195 ofthe transcript in theShellOil case, and Company's Exhibits Nos. 2-23 from that case.Those excerpts from that record are physically incorporated in the record in this case asa joint exhibit which was tendered(pursuant to agreement)after the close of the hearingand which is hereby received into evidence.As requested by counsel for Respondent,I hereby correct the typographical error atpage 259, line 12, where the word "to" should read "no." The record is further correctedto show that the questions at page 215,lines 5, 9, 12,and 15, were asked by GeneralCounsel,not by the Trial Examiner..3General Counsel filed separate briefs in the two cases;Shell Oil and Shell Chemical:filed a single brief covering both cases. 302.DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT,AND THE LABOR ORGANIZATION INVOLVEDRespondent,herein called the Company,isa Delaware corporation,engaged improducing various chemical products at a number of locations,including a plant at.Norco, Louisiana,from which it annually ships in excess of$50,000 worth ofproducts outside the State.Respondent is admittedly engaged in activities affect-ing commerce within the meaning of Section 2(6) and(7) of the Act. The-Charging Party, herein called the Union,is the exclusive bargaining representa-tive of theemployees at the Norco plant.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background-the Company's practice with respect to contracting out workThe Company opened its Norco plant in 1955, recruiting most of its hourly paidemployees from the neighboring refinery operated by Shell Oil Company.Em-ployment at the chemical plant rose from 90 in 1955,to a peak of over 350 in1960, dropping to 316 at the end of 1961, and to 233 in August 1962, when theemployees went on strike.The Company has always employed a number of per-sons in the usual building and construction trades to perform maintenance work atthe plant.Underthe seniority system in effect at the plant, skilled craftsmen uponbeing displaced would "bump"into the general laborer classification,and laborers,in turn,would"bump"into operating jobs.From time to time,.ever since the chemical plant opened, the Company would letcontracts to private contractors to do various maintenance and constructionjobs.These contracts would usually be let without notice to,or bargaining with,the Union.The various agreements between the Company and the Union effectivebetween 1955 to 1962, contained no reference to this practice,except for articleXIV of each contract,which provided in effect that any such contractor must paythe crew on the chemical plant job at rates not less than those paid by the Companyfor comparable work. In 1957, and again in 1960,theUnion unsuccessfullysought to include in the contracts then being negotiated a provision prohibitingtheCompany from contracting out "work which can be done by its regularemployees represented by [the Union],"or which fell"into the scope of certificationof the Union."B. The Union's protests overthe Company's practices,the strike,and thenew contractBeginning in the fall of 1961,and continuing into the springof 1962, theUnion presented a series of grievances arising out of the contracting out ofvariousjobs.TheCompany in each case respondedthat it didnot regard thecontracting of work as violative of the agreement between the parties.The Unionexpressed a desire to submit the question to arbitration,but the Company took theview thatthe issue was not arbitrable.The Unionthen filed suit to compel arbitra-tion,but shortlythereafter the existing contractbetweenthe parties terminated (seeinfra),and the suitwas thereupon dismissed,pursuantto the Company'smotion,whichpointed out that no contract then existedunder whicharbitrationcould becompelled.4In June 1962 the then current contract between theUnion and the Companyexpiredby its termsin view ofthe failure of the parties toreachagreementpursuant to a wage reopenerclause.Theparties exchanged proposals for a newcontract the following month,and included among the union proposals was theelimination of articleXIV.The Unionexplained that inits view that article wasnot needed,that it was a deterrent to a sound bargaining relationship,that it wasof no use totheUnion,and thatithinderedthe resolutionof grievances.Thelatter reference was apparentlyto the Company's reliance on articleXIV as sub-stantiation for its position,noted above,that the contractingout of work did notviolate itsagreementwith the Unionand gave rise to no. arbitrablequestion.Here,as in the companionShellOilcase,theUnionat no time expressed agreementwith the Company's interpretationof article XIV.4 See footnote 2 of theShellOil report.As there noted,the oil company(which wasnamed defendant) had grounded Its motion to dismiss on the alternative basis of (1) ex-piration of the agreement and (2)arbitration tinder the agreement had been "permissiveand not mandatory."The court in granting the motion to dismiss did not explicate itsgrounds. SHELL CHEMICAL CO., A DIVISION OF SHELL OIL CO.303The subsequent negotiations between the parties were identical in all significantrespects with those which occurred in theShell Oilcase.A strike was called atthe same time,and terminated at the same time with the execution of a newcontract which (like that inShellOil)continued article XIV without pertinentmodifications.The proposals and counterproposals relative to provisions govern-ing the contracting of work were substantially the same as those inShell Oil,andthe contentions and reasoning of the parties(both at the bargaining table and inthe litigation before me)are the same in both cases.C. The contracts let by the CompanyIn the Intermediate Report inShell Oil,issuedthis date,I have set forth brieflythe nature of the various contractsletby thatcompany during the period incontroversy.I find it unnecessary to go into similar detail with respect to theconsiderablygreater number of contractslet byShell Chemical during the periodinvolved in this case, for the recordhere leaves no roomfor doubtthat a number ofthe contracts in this case concernedwork which could have been performed bymembers of the bargainingunit.Thus with respectto certainbrick work, PlantManager Caddytestified that sometimesthe work was done byplant forces, butthat the contractor'swork was more satisfactory.Withrespect to a contract forthe removalof silt, Caddytestified that plant forces oncedid the work, but con-tracting it out saved money and time. Similarly,large repainting and reinsulat-ing projects were contracted out because of the savingsinvolved.On one occa-sion plant forces were engaged in repairing one column,while a contractor didsimilar work on an adjacent column because no more plant employeeswith theneeded skills were available at that time.A welding jobwas contracted outbecause allthe Company's certifiedwelders werebusy.On the other hand, as intheShell Oilcase, some of the contractswere for work of a type whichcould notbe done byplant forces, some installationwork wasdone as an integral part ofthe purchase of the articles in question,and the garbage disposal contract hadapparently been the subject of bargaining insofar as it extended into the poststrikeperiod.In addition to the bargainingover the garbagecontract,the record disclosesthat on at least some occasionstheUnionlearnedof the Company's intentionto contract out work, and after discussionsbetween the Company and the Union,.theCompanychanged its view andhad the work performed by plant forces.D. Conflictingcontentions and concludingfindingsIn essence the contentionsof theparties are identical to those advanced in theShell Oilcase, and the conclusions there reached are applicablehere.One matter,however, requiresfurtherdevelopment.In the instant case,unliketheShell Oilcase, the Union in 1957 and in 1960proposed clauses restrictingthe right to contract out work, andin 1962 negotia-tions urged the elimination of articleXIV.None ofthese proposals were adopted,and articleXIV has beencontinued without changes material here.The Companyurges that this bargaininghistory shows that article XIV is a waiver of theUnion's right to bargainover the letting of contracts.So far as the1957 and1960 proposals are concerned,they representa fruitlesseffort by the Union to obtaincontractualrestrictions on the Company's right tolet contracts.The failureto adopt these proposalsleft the Company free of suchcontractual restrictions.The Union'sunsuccessful efforts to obtain new rightsdoes not, however,establisha waiver ofexisting rights.If,as I believe (seeIntermediateReportin Shell Oil),the statute imposes aduty to bargain beforecontracts are let, thisduty isnot affectedby the Union'sunsuccessful efforts toobtain a clause whichwould havealtogetherprohibitedthe lettingof any suchcontracts.The Union's 1962proposal to eliminate articleXIV appearsatfirst blushto lend supportto the Company'sargumentthat the Union had acceded to theCompany'sconstructionof thatarticle andhence wishedto eliminateit.Analysisof the record however discloses that thisis too sweepinga view. In 1957 and1960, as wehave seen,the Union unsuccessfullysoughtto prohibit the letting ofany contractfor work whichitspeoplecouldperform(1957 proposal) or whichfellwithin"the scope of certificationof the Union" (1960 proposal).Its lack ofsuccess in obtaining those restrictions,however, didnot prevent it from continuingto assert the positionthat work whichhad beenperformed in thepast by plantforces(as distinguishedfrom work whichcouldbeperformedby them)could not 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDlawfully be contracted out.The Company rejected thecontentionthat the bar-gaining contract prohibited the letting of such maintenance contracts. It foundsupport for its position in article XIV which, however, is phrased in terms of work"which could be performed by employees covered by this agreement."In urgingthe elimination of article XIV, therefore, the Union was seeking to strengthen orestablish its position that no work of a type which had been performed, by plantemployees could be contracted out. The Company may well be correct insofar asitsuggests that article XIV refutes the Union'sclaim, andthat the Union inseekingitseliminationacquiesced in thatreadingof article XIV. But this estab-lishes only that article XIV is a waiver of the Union's claimed contractual right toprohibitthe letting of contracts, not that it is a waiver of the statutory right tobargainover the letting of contracts.This distinction is further developed in theIntermediate Report in theShellOilcase, and is further expressed in the finalparagraph of Judge Hutcheson's opinion enforcing the Board's Order inTown &Country Mfg. Co., Inc. v. N.L.R.B.,316 F. 2d 846 (C.A. 5), enfg. 136 NLRB 1022.The correctness of the foregoing analysis is attested, I believe, by GeneralCounsel's Exhibit No. 12, a "private and confidential" memorandum dated April 6,1962, to all department managers from A. N. Smith, the Company's personnel andindustrial relationsmanager, describing a recent regular meeting of the Companyand the Union's "Workmen's Committee."At this meeting the Union had protest-ed the letting of various contracts and had stated "that the Company does not havethe right to contract work of the type which has been performed in the past byplant forces."The memorandum sets forth the considerations which prompt theCompany to contract out work, and then states "The articles of agreement containcertain provision [sic]concerningconditionsrelatingto rates to be paid forcontract work; the agreement does not (and should not)limit inany way theCompany's right to have the work done in the manner which it determines to bethe most efficient." To this I need only add that the position of General Counsel,which I here sustain, is in full accord with the Company's claim that article XIVmakes clear its right to contract out work if it determines such contracting to bemore efficient,butin determining whether such contracting is more efficient, theCompany must notify the Union of the intent to contract out work, and hear theUnion in good faith before finally deciding whether or not to contract out thework.That such good-faithbargaininghas real, and not just theoretical value, thatitcontributes to industrial peace, and that it may resultin economicadvantageto the Company as well as the Union, is attested not only by the court's holding inTown & Country, supra,but more directly by the record in this case which estab-lishes that there have been "occasions in which the Company after discussion withtheUnion, has changed its view about contracting out work and assigned thatwork to plant forces".To preserve the metaphor employed by the Ninth Circuit inthePacific Coast Association of Pulp and Paper Manufacturerscase(304 F. 2d 760at 766) with which I closed the correspondingsection intheShell Oilreport, theCompany has dabbled its toes in collective bargaining on this issue; it should nowplunge into the waters it has already found "tolerable or even quite pleasant." 5CONCLUSION OF LAWBy failing to bargain with the Union before contracts giving to outsidecontractors and their employees maintenance work of a nature which could havebeen assignedtomembersof the bargaining unit,theCompanyengaged inunfair labor practices within themeaningof Section 8(a)(5) and (1) and Sec-tion 2(6) and (7) of the Act.THE REMEDYThe Recommended Order follows exactly the order recommended in theShell Oilcase.Itmay be argued that the record in this case shows more contracts let inviolation of the bargaining obligation than is the case inShellOil,and that areinstatement order should issue here on behalf of the employees in layoff sta-tus.The evidence establishes, however, that the number laid off is in large partattributable to certain cutbacks and shutdowns of units entirely unconnected withthe letting of contracts.Also here, as inShellOil,theCompany's experience6 The Companyarguesthat the matter be left to arbitration and not resolved by theBoard.In addition to the reasons set forth inShell Oilreport at footnote 2 for rejectingthat argument, I note that the Company in this case has already stated that this subject"does not involve an arbitrable question" (General Counsel's Exhibit No. 7(5)). SHELL OIL COMPANY305during the strike, and certain new provisions in the current contract permittingrelaxation of craft lines and permitting operating employees to do minor mainte-nance work, account in considerable measure for the Company's ability to operatewith fewer employees. Finally, the completion of the contracts here challenged asimproperly let appears to moot any claim for reinstatement even if the recordestablished (as it does not) that particular employees were laid off or not calledback because such contracts were let.Similarly, in my judgment, any attempt todetermine which if any employees might be entitled to backpay based on recon-structing the situation which would have prevailed had the contracts not been let,would involve unreal speculations and imaginary conclusions, would only tend toexacerbate feelings within the Union as well as between the Union and the Com-pany, and, in short, would not effectuate the policies of the Act.As inShell Oil,therefore, I do not recommend a reinstatement or backpay order.[Recommended Order omitted from publication.]Shell Oil CompanyandLocal 7-389, Oil, Chemical and AtomicWorkers'International Union,AFL-CIO.Case No. 7-CA-4359.October 29, 1964DECISION AND ORDEROn April 14, 1964, Trial Examiner David London issued his De-cision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices viola-tive of Section 8(a) (5) and (1) of the Act and recommending thatit cease and desist therefrom and take certain affirmative action, asset forth in the attached Decision.Thereafter, the General Counseland Respondent filed exceptions to the Trial Examiner's Decisionand supporting briefs.Pursuant to Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to athree-member panel [Chairman McCulloch and Members Fanningand Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision and the entire record in this case, includ-ing the exceptions and briefs, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner to the limitedextent consistent with this Decision.From 1955 to 1963, Shell Oil Company, the Respondent herein, aspart of its operations in Michigan, delivered gasoline by truck fromits plant in Detroit to its service stations in Lansing. In mid-May1963, Respondent's operations manager informed Charles Regent, theDetroit plant manager, that a decision had been made to transfer theLansing accounts from Detroit to Grand Haven. This change was149 NLRB No. 26.770-076-65-vol.149-21